EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Price on 4/5/21.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A rechargeable energy storage unit (200) at least for storing electric power, having a plurality of galvanic cells (1.1-1.10) and a transmission apparatus (100) for transmitting electrical signals from [[a]]the plurality of galvanic cells (1.1-1.10) to at least one electronic evaluation unit (10), wherein the transmission apparatus (100) comprises a number of cell connecting elements (3.1-3.8), each of the cell connecting elements (3.1-3.8) corresponding to and electrically connecting a respective two of the plurality of galvanic cells (1.1-1.10) to enable the respective two of the plurality of galvanic cells to transmit electric power to one another, and wherein the transmission apparatus also comprises a ribbon line (6) arranged directly on the cell connecting elements (3.1-3.8), the ribbon line (6) extending from the cell connecting elements (3.1-3.8) to the electronic evaluation unit (10) for evaluating the electrical signals, wherein the ribbon line (6) has a defined number of interconnects (5.1-5.8), wherein the number of interconnects (5.1-5.8) corresponds to the number of cell connecting elements (3.1-3.8), and wherein each of the interconnects (5.1-5.8) is arranged directly on a respective one of the cell connecting elements (3.1-3.8).

The rechargeable energy storage unit (200) 

Claim 3 is amended to recite:
The rechargeable energy storage unit (200) 

Claim 4 is amended to recite:
The rechargeable energy storage unit (200) 

Claim 6 is cancelled.

Claim 8 is amended to recite:
A method for transmitting electrical signals from at least one a plurality of galvanic cells (1.1-1.10) to at least one electronic evaluation unit (10), the method comprising:
providing a rechargeable energy storage unit (200) at least for storing electric power having the plurality of galvanic cells (1.1-1.10) and a transmission apparatus (100) for transmitting electrical signals from the plurality of galvanic cells (1.1-1.10) to the at least one electronic evaluation unit (10), wherein the transmission apparatus (100) comprises 
using the ribbon line to transmit the electrical signals from the plurality of galvanic cells to the at least one electronic evaluation unit (10).

Claim 10 is amended to recite:
The rechargeable energy storage unit (200) 

Claim 11 is amended to recite:
The rechargeable energy storage unit (200) 

connecting elements (3.1-3.8) has a miniature circuit board for plugging on the ribbon
line (6).

Claim 12 is amended to recite:
The rechargeable energy storage unit (200) 

Claim 1 is allowable. The restriction requirement between apparatus and method, as set forth in the Office action mailed on 4/27/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/27/20 is 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: the amendment filed 3/12/21 obviates but the USC 112 and USC 103 rejections of 11/12/20. By stating that the galvanic cells can transmit electric power to one another and that each of the interconnects is arranged directly on a respective one of the cell connecting elements, the Yamamoto references fails to anticipates the claims as attested to by Applicant in the Remarks filed with the amendment. Since such a configuration is contradictory to the functionality of Yamamoto, no motivation is present in the prior art of record to modify Yamamoto to include these features. The claims have been amended as above because the distinction between claim 1 and claim 6 is the active recitation of the galvanic cells. But such a distinction implies that claim 1 does not necessarily include galvanic cells—which is contrary to the Office’s interpretation of the claim and the functioning of the apparatus. Therefore claim 1 has been amended to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/IMRAN AKRAM/Primary Examiner, Art Unit 1725